Citation Nr: 1442390	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to January 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The March 2010 rating decision, in pertinent part, granted service connection at a noncompensable initial evaluation for right foot scar, status post bunionectomy, effective February 1, 2010; and granted service connection at a noncompensable initial evaluation for right foot osteoarthritis with heel spur, effective February 1, 2010.  The Veteran timely appealed the initial evaluation assigned to his service-connected right foot scar, status post bunionectomy.

In May 2012, the RO issued a rating decision which combined the Veteran's service-connected right foot osteoarthritis with heel spur and his service-connected right first toe bunionectomy with residual scar, and assigned this combined disability a 10 percent initial evaluation, effective February 1, 2010.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar has been manifested mild to moderate symptoms of hallux valgus; an asymptomatic heel spur; osteoarthritis resulting in limited motion and pain on palpation of the right first metatarsophalangeal joint; peri-incisional numbness; a nonantalgic gait; and a well healed, superficial, nontender scar, measuring .2 centimeters (cm.) by 5 centimeters.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5284, 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with foot examinations in January 2014 and March 2014.  These examinations were performed by examiners that had reviewed the Veteran's claims file, reviewed the history of the Veteran's right foot disability with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that either was inadequate.  Id.  
In January 2014, the Board remanded this matter to the RO directing that updated treatment records be requested; and that an updated and complete examination of the Veteran's right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar be conducted.  The RO subsequently sent a March 2014 letter to the Veteran requesting that he submit or identify any additional evidence, including medical treatment records, in support of his appeal.  The RO also obtained the Veteran's updated VA treatment records, dated through February 2014, from the VA medical center in San Antonio, Texas; and scheduled the Veteran for January 2014 and March 2014 examinations.  Accordingly, the directives of the Board's January 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Factual Background

The Veteran served on active duty in the Air Force from January 1984 to January 2010.  A review of his service treatment records revealed that he underwent a bunionectomy, distal osteotomy, right hallux, in November 2009.  A January 2010 service treatment report noted that the Veteran was eight weeks status post right chevron osteotomy for bunionectomy.  The report noted the Veteran's complaints of right toe numbness.  Physical examination revealed some stiffness at the hallux metatarsophalangeal joint, but good clinical alignment of his toes.  It also noted that there was a slight decrease in sensation, which was improving, and that the incision scar was well healed.  

In December 2009, the Veteran underwent a VA medical examination.  Physical examination of the Veteran revealed a surgical scar on the medial aspect of his right foot.  The report noted that the scar was linear, measured 1 cm. wide by 2 cm. long, not painful, superficial, not disfiguring, and did not result in underlying tissue damage.  The report noted that there was no inflammation, edema, or keloid formation, and the scar did not limit the Veteran's motion or function.  The report noted that the Veteran walked with a normal gait and had no difficulty with weight bearing, balancing or with ambulation.  No assistive devices were needed for ambulation.  X-ray examination of the right foot revealed postsurgical changes of an osteotomy for bunion correction surgery of the head of the first metatarsal of the right foot, with retained screw within bone structure; minimal diffuse osteoarthritis, and a small posterior heel spur.  The report listed a diagnosis of status post right foot bunionectomy with residual scar.

In June 2010, the Veteran submitted a statement contesting the findings of the December 2009 VA examination.  The Veteran reported having a high degree of numbness in his right toe, and that it does not bend as a normal functioning toe should.  He also indicated that after long periods of time walking or standing, his toe will become swollen, inflamed, and painful.  

In April 2011, the Veteran reported having complaints of numbness and little sensation in his right toe, with constant pain on the side of his right toe.  He also reported that his right toe was no longer flexible, and that he was unable to walk or run normally.

In July 2011, the Veteran underwent a VA examination of the feet.  The Veteran reported having pain, stiffness, and limited motion in the metatarsophalangeal joint, with numbness around the incision.  He indicated that he could stand for up to one hour and walk 100 yards.  Physical examination of the right foot revealed a loss of motion in the metatarsophalangeal joint, mainly in extension, which was not significant in altering his gait.  The report also noted a finding of peri-incisional numbness around and distal to the surgical incision, in the distribution of a distal digital branch of the superficial peroneal nerve; and tenderness in the metatarsophalangeal joint, but not over the osteotomy or the screw.  X-ray examination of the right foot revealed minor degenerative changes, a tiny heel spur, and postoperative changes in the right first metatarsal.  The report concluded with a diagnosis of residuals of right first toe bunionectomy with limited motion of the metatarsophalangeal joint, secondary to osteoarthritic changes and soft tissue adherence more likely than not related to the bunion surgery; incisional numbness caused by scar formation around the digital nerves in this area, no significant functional deficit; and scar from surgery with no residuals.

In July 2011, the Veteran underwent a VA examination for scars.  Physical examination revealed a longitudinal medial surgical incision of the right first toe metatarsophalangeal joint.  The scar measured .2 cm. wide and 5 cm. long.  The examination report noted that the scar was not painful, without signs of skin breakdown, inflammation, edema, keloid formation or other disabling effects.  The examiner noted that except for peri-incisional numbness around the incision, the scar itself had no residual or functional limitation.  The report concluded with a diagnosis of bunionectomy scar right first toe.

In January 2014, the Veteran underwent a VA foot examination.  The examiner noted that the Veteran's claims file had been reviewed.  The report listed diagnoses of hallux valgus; and osteoarthritis, both feet.  It also noted that the Veteran was service-connected right foot hallux valgus status post bunionectomy/osteotomy.  The Veteran reported having symptoms of foot pain and decreased range of motion in the metatarsophalangeal joint of the right great toe.  Physical examination revealed a surgical scar which was not painful, unstable or greater than 39 square centimeters in size.  The report also noted that the Veteran had mildly decreased flexion and extension of the right first metatarsophalangeal joint.  The report indicated that his gait was non-antalgic and the physical examination was otherwise normal.  X-ray examination revealed degenerative or traumatic arthritis in both feet.  The examiner noted that the Veteran's right foot condition impacted his ability to work due to difficulty with prolonged weight-bearing activities; but did not prevent him from participating in seated work duties.

In March 2014, the Veteran underwent a VA foot examination.  The examiner noted that the Veteran's claims file had been reviewed.  The examination report listed diagnoses of hallux valgus, bilateral; right foot heel spur, asymptomatic; and bunionectomy right great toe metatarsophalangeal joint.  The Veteran reported that these conditions were manifested by pain, reduced range of motion, and numbness in his big toe.  He indicated that his pain level increases when on his feet or walking for long periods.  He also reported that he had not received any treatment for this since his military service, and denied having missed any work due to this disorder.  Physical examination revealed mild to moderate symptoms of hallux valgus in both feet.  The examiner noted that there was limited motion and stiffness of the right big toe, with pain on palpation of the metatarsophalangeal joint on the right big toe, plantar side.  There was no findings of hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or other foot injuries.  The examiner noted that this condition impacted the Veteran's ability to work when he was walking for an extending period of time.  The examiner further opined that the Veteran's current residuals of stiffness and pain secondary to osteoarthritis of the right foot metatarsophalangeal joint was directly due to his military service.  
	
III.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In March 2010, the RO issued a rating decision that granted, in pertinent part, service connection at a noncompensable initial evaluation for right foot scar, status post bunionectomy, effective February 1, 2010; and granted service connection at a noncompensable initial evaluation for right foot osteoarthritis with heel spur, effective February 1, 2010.  The Veteran timely appealed the initial evaluation assigned to his service-connected right foot scar, status post bunionectomy.

In May 2012, the RO issued a rating decision which combined the Veteran's service-connected right foot osteoarthritis with heel spur and his service-connected right first toe bunionectomy with residual scar, and assigned this combined disability a 10 percent initial evaluation, effective February 1, 2010, pursuant to Diagnostic Codes 5280-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  

Diagnostic Code 5280 is used in evaluating hallux valgus.  The highest available rating available under Diagnostic Code 5280 is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013).  Diagnostic Code 5284 sets forth the criteria for rating foot injuries not already covered by another provision of the Rating Schedule.   See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot injuries, a 20 percent evaluation is warranted for moderately severe foot injuries, a 30 percent evaluation is warranted for severe foot injuries, and a 40 percent evaluation is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5284.  

After reviewing the evidence of record, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's service-connected right foot osteoarthritis, heel spur, and right first toe bunionectomy, with residual scar.  Since the initial grant of service connection, this disorder has been manifested by mild to moderate symptoms of hallux valgus; an asymptomatic heel spur; osteoarthritis resulting in limited motion and pain on palpation of the right first metatarsophalangeal joint; peri-incisional numbness; a nonantalgic gait; and a well healed, superficial, nontender scar, measuring .2 centimeters (cm.) by 5 centimeters.  The Board finds this level of disability to be analogous to no more than a moderate foot disability.  As such, entitlement to a higher evaluation is not warranted.

A separate rating for hallux valgus would result in compensating the Veteran twice for manifestations of the same disability under varying diagnoses, including the Veteran's symptoms and resulting functional impairment, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered whether the surgical scar on the Veteran's right first toe may provide the basis for a higher rating.  The surgical scar is well healed, superficial, nontender scar, measuring .2 centimeters (cm.) by 5 centimeters.  Although some tenderness is shown in the area of the right metatarsophalangeal joint, it has been attributed to the metatarsophalangeal joint itself, not the scar.  The December 2009 VA examination noted that the scar was superficial and nontender, and did not limit the Veteran's motion or function.  The July 2011 VA examination concluded with a diagnosis of scar with no residual.  The examiner in March 2014 opined that the Veteran's current residuals of stiffness and pain were secondary to osteoarthritis of the right foot metatarsophalangeal joint, not his scar.  As the scar itself is not shown to be painful, unstable, greater in size, or causing limitation of motion, a separate a compensable evaluation for the Veteran's surgical scar is not warranted. See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2013).
There is also no evidence of weak foot, pes cavus or claw foot, Morton's disease, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, higher or separate ratings are not warranted under Diagnostic Codes 5278, 5279, 5280, 5281, 5282, 5283 (2013).  See 38 C.F.R. § 4.71a.  

IV.  Other Considerations

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b) (2013).  The rating criteria used to evaluate the right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar contemplates the overall disability level exhibited by the Veteran's disability.  Higher and separate evaluations could be assigned, but these were not shown to be warranted based upon the disability level exhibited by the Veteran's condition.  As noted above, the Board has considered evaluating this condition under multiple Diagnostic Codes.  However, the medical evidence fails to show anything unique or unusual about the Veteran's right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right foot disorder, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected right foot disorder varied to such an extent that a rating greater or less than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In sum, the Board finds that the preponderance of the medical evidence is against a finding in favor of an initial evaluation in excess of 10 percent for the Veteran's right foot osteoarthritis, heel spur, and right first toe bunionectomy with residual scar.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for right foot osteoarthritis, heel spur, and right first toe bunionectomy, with residual scar, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


